Citation Nr: 1420261	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-25 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome (IBS).  

2.  Entitlement to a compensable rating for hemorrhoids.  


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2002 to January 2009.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO granted service connection for IBS, hemorrhoids and a left shoulder ligamentous strain, all with noncompensable ratings.  In a subsequent August 2011 rating decision, the RO granted a 10 percent evaluation for both the Veteran's IBS and his left shoulder ligamentous strain.  While the Veteran disagreed with ratings assigned for all three claims in his February 2011 notice of disagreement, in his September 2011 substantive appeal (VA Form 9), he limited his appeal only to the IBS and hemorrhoids claims.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals VA treatment records dated February 2009 to October 2012.  The remainder of the documents in the Virtual VA and VBMS files are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  The Veteran's service-connected IBS is characterized by alternating diarrhea and constipation with more or less constant abdominal pain.  

2.  The Veteran's service-connected hemorrhoids are not characterized as large or thrombotic with excessive redundant tissue, evidencing frequent recurrences and are not manifested by persistent bleeding, secondary anemia, or fissures.  



CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for IBS have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7319.  

2.  The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7336.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) states that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 276 (2006).  

The Veteran was issued a VCAA letter concerning his claims of service connection for IBS and hemorrhoids.  Service connection was granted for IBS and hemorrhoids by way of a February 2010 rating decision.  The Veteran's claims for higher ratings for IBS and hemorrhoids arise from an appeal of the initial assigned rating for this service-connected disability.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records as well as post-service VA treatment and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained related to his IBS and hemorrhoids claims.  

The Veteran was also afforded a VA examination in December 2009 in conjunction with his IBS and hemorrhoids claims.  The Veteran has not alleged that such was inadequate for rating purposes.  The Board finds that the VA examination is adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it provides detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Veteran has not asserted, nor has the evidence shown, that his hemorrhoid symptoms have materially worsened since the December 2009 examination.  See 38 C.F.R. §§ 3.326, 3.327.  While he has alleged a worsening of his IBS symptoms, the Board finds that his statements and the medical records in this regard are sufficient to make a ratings determination, given the subjective nature of the rating criteria for IBS.  The Board accordingly finds that the examination report of record is adequate to adjudicate the Veteran's IBS and hemorrhoids claims and no further examination is necessary.  

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his hemorrhoids claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.


A.  Irritable Bowel Syndrome

The Veteran contends that his service-connected IBS warrants a rating in excess of 10 percent due to frequent diarrhea, alternating with constipation, and abdominal pain daily after meals and with bowel movements.  

The Veteran's IBS is evaluated under Diagnostic Code 7319 for irritable colon syndrome.  Under that Diagnostic Code, moderate IBS, characterized by frequent episodes of bowel disturbance with abdominal distress is rated at 10 percent.  Severe IBS with diarrhea or alternating diarrhea and constipation and more or less constant abdominal pain is rated at 30 percent.  

Descriptive words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.  

In the present case, the Veteran's service treatment records dated August 2008 document a history of chronic bowel issues and left upper quadrant pain.  Private treatment records dated September 2008 documented epigastric abdominal pain with food intake and diarrhea.  In October 2008, the private physician diagnosed IBS with predominant diarrhea.  In October 2008, the service treatment records documented the Veteran complaints of alternating constipation and diarrhea and mild discomfort due to IBS with worsening symptoms.  

VA treatment records dated March 2009 documented a history of chronic diarrhea.  The Veteran reported abdominal discomfort.  In May 2009, the Veteran reported chronic diarrhea with good days and bad days.  On that day, he reported between five and ten bowel movements.  The December 2009 VA examination report noted abdominal pain, diarrhea and occasional abdominal cramping despite a rather strict diet.  The examiner noted an area of occasional discomfort and tenderness over the epigastric area and occasional pain in bilateral lower quadrants of the abdomen.  The examiner noted the Veteran's IBS was under treatment and improved.  

In September 2010, VA treatment records documented the Veteran's diarrhea alternating with constipation.  The Veteran noted left lower quadrant pain before bowel movements.  In October 2012, the Veteran again reported epigastric abdominal pain that had been constant for two days.  He noted the pain worsened with eating and that eating upset his IBS symptoms.  

In his February 2011 notice of disagreement, the Veteran reported bowel movements every time he eats with severe stomach pain and constant fear for not making it to the restroom in time.  In his September 2011 substantive appeal, the Veteran noted abdominal pain daily after almost every meal with fluctuation between diarrhea and constipation.  

Applying the rating criteria to the facts of this case, the Board finds that the criteria for a 30 percent evaluation have been met for the period on appeal.  In this respect, the evidence of record reflects that the Veteran has consistently experienced abdominal pain more than once daily with both constipation and diarrhea.  The Veteran repeatedly noted experiencing IBS symptoms every time he eats.  Furthermore, while the VA examiner noted that the Veteran's IBS had improved at the time of the VA examination, treatment records prior to and since the examination documented continued diarrhea, constipation and frequent severe abdominal pain, indicating that any improvement noted by the VA examiner was temporary.  

Overall, when evaluating the severity of the Veteran's IBS, the Board is of the opinion that, resolving all reasonable doubt in the Veteran's favor, a rating of 30 percent is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board finds that the characterization of the Veteran's IBS as "severe" is in line with the Veteran's overall level of disability.  

In so holding, the Board has considered the Veteran's report of his IBS symptoms, to include abdominal pain daily with nearly every meal and both diarrhea and constipation.  The Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board affords the Veteran's statements regarding the frequency of his symptoms great probative value, as these statements have remained consistent throughout the time period on appeal and the Veteran is in the best position to report the frequency of his abdominal pain and bowel movements.  Furthermore, the preponderance of the medical evidence of record supports a "severe" characterization, as the frequency of the Veteran's abdominal pain and alternating constipation and diarrhea have been documented throughout.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected IBS; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities are not warranted.  

In summary, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a 30 percent evaluation for the Veteran's service-connected IBS.  



B.  Hemorrhoids

The Veteran contends that his service-connected hemorrhoids warrant a higher disability rating due to the presence of small hemorrhoids often with major bleeding and pain.  

The Veteran's hemorrhoids are evaluated under Diagnostic Code 7336.  Under that Diagnostic Code, mild or moderate external or internal hemorrhoids are rated as noncompensable.  Large or thrombotic irreducible hemorrhoids manifested by excessive redundant tissue evidencing frequent recurrences warrant a 10 percent rating.  Hemorrhoids involving persistent bleeding with secondary anemia or with fissures warrant a 20 percent disability rating.  38 C.F.R. § 4.114, Diagnostic Code 7336.  As discussed above, 38 C.F.R. § 4.6 provides that descriptive words require an evaluation of all evidence so that decisions are equitable and just and use of certain descriptive words by medical examiners is not dispositive.  

In the present case, the Veteran's service treatment records dated October 2008 revealed bleeding due to hemorrhoids.  Private treatment records dated October 2008 noted that rectal bleeding was likely due to internal hemorrhoids caused by diarrhea.  The doctor reported no big hemorrhoids were found.  VA treatment records dated March 2009 noted the Veteran's history of hemorrhoids but reported no hemorrhoids found at that time.  Assessment included anal fissure.  In June 2009, VA treatment records again noted no hemorrhoids.  A July 2010 colonoscopy at the VA facility revealed small internal hemorrhoids.  

A VA examination dated December 2009 noted the Veteran's reports of occasional slight rectal bleeding.  The examiner noted that the Veteran never required any surgery.  The examination revealed some small external hemorrhoidal tags without gross deformity.  The examiner diagnosed hemorrhoids, which were noted to be under treatment and improved.  

Applying the criteria to the facts of this case, the Board finds that the criteria for a compensable disability rating for service-connected hemorrhoids have not been met for the entire period on appeal.  In this respect, the evidence of record reflects that the Veteran's hemorrhoids more closely approximate the description of mild or moderate.  There is no evidence of record indicating large or thrombatic hemorrhoids that are irreducible with excessive redundant tissue evidencing frequent recurrences.  Furthermore, there is no evidence of persistent bleeding with secondary anemia or fissures.  While the evidence indicates rectal bleeding due to hemorrhoids on a few occasions, such episodes do not constitute persistent bleeding.  Additionally, the evidence of record is absent of any indication of secondary anemia.  While an anal fissure was noted in March 2009, the Veteran was noted to have no hemorrhoids at that time.  Thus, it is unlikely that this anal fissure was due to persistent bleeding caused by hemorrhoids.  

Overall, when evaluating the extent of the Veteran's hemorrhoids, the Board is of the opinion that they more closely approximate mild or moderate level of severity.  Throughout the evidence of record, his hemorrhoids, when present at all, are described as small, rather than large or thrombatic.  The Board finds the characterization of the Veteran's hemorrhoids as "mild or moderate" to be in line with the Veteran's overall level of disability.  

In so holding, the Board has considered the Veteran's report of symptomatology, to include pain and major bleeding.  As explained above, the Veteran is competent to report his symptoms that require only personal knowledge as it comes to him through his senses.  See Layno, supra.  With regard to the severity of those symptoms, the Board finds that the specific objective medical findings greatly outweigh the Veteran's contentions, as the physicians have greater expertise and training to evaluate the extent and severity of hemorrhoids.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected hemorrhoids; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities are not warranted. 

In summary, the Board finds that the preponderance of the evidence is against the grant of a compensable disability rating for service-connected hemorrhoids.  In making this determination, all reasonable doubt has been resolved in the Veteran's favor.  See Gilbert, supra.  


C.  Extraschedular Considerations 

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  In this case, manifestations of the Veteran's IBS are fully contemplated by the schedular rating criteria.  The Veteran reported symptoms of abdominal pain, diarrhea and constipation, the precise symptoms upon which the rating criteria are based.  Furthermore, manifestations of the Veteran's hemorrhoids are fully contemplated by the schedular rating criteria.  The Veteran's symptoms include pain and bleeding.  Bleeding is contemplated by the disability rating assigned herein.  This symptom is contemplated by the criteria found at 38 C.F.R. § 4.114, Diagnostic Code 7336.  While pain is not specifically provided for in the rating criteria, the Board has considered the Veteran's complaints of pain caused by his hemorrhoids in categorizing such as mild or moderate. Furthermore, greater levels of disability than those suffered by the Veteran are contemplated by the schedular criteria.  As such, the first prong of Thun is not satisfied favorably for the Veteran.  Because the threshold test of that first factor is not met, the Board need not proceed in considering the second factor, whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, supra.  The Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran reported in his February 2011 notice of disagreement that performing job duties was difficult when he had to go to the restroom after he eats.  However, the Veteran reported to a VA examiner in May 2011 that he had been unemployed since August 2010 because he was laid off following his employer's loss of a contract.  The Veteran has not expressly alleged nor does the evidence of record support that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected IBS or hemorrhoids.  As such, the Board finds that Rice is not applicable to the current appeal.  A claim for TDIU is implicitly raised whenever a pro se Veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating.  Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Board finds that such cogent evidence is not present in this case.  Thus, any further discussion of an issue of entitlement to TDIU is not necessary.  


ORDER

Entitlement to a 30 percent disability rating for IBS is granted.  

Entitlement to a compensable rating for hemorrhoids is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


